Exhibit 10.1

 

Director Nomination Agreement

 

This Director Nomination Agreement (the “Agreement”) effective as of August 15,
2016 (the “Effective Date”) is among Esplanade Capital Partners I LLC
(“Esplanade”), Novation Companies, Inc. (“Novation”), together the “Nominating
Shareholders”, the undersigned Nominees of the Nominating Shareholders and
Nevada Gold & Casinos, Inc. (the “Company”)

 

The Company, the Nominating Shareholders and the Nominees agree as follows:

 

1.As of the Effective Date the Nominating Shareholders irrevocably withdraw
their Notices of Shareholder Nominations dated July 12, 2016 for the 2016 Annual
Meeting of Shareholders of the Company (the “Notice of Shareholder
Nominations”).

 

2.The Corporate Governance and Nominating Committee of the Company’s board of
directors (the “Board”) has reviewed and approved the qualifications of Shawn W.
Kravetz and Rudolph K. Kluiber, each a designee and nominee of the Nominating
Shareholders, (the “Nominees”) and has recommended their nomination to the
Board.

 

3.The Board has approved Messrs. Kravetz and Kluiber as director nominees to be
included in the Company’s proxy statement for the 2016 Annual Meeting of
Shareholders of the Company.

 

4.The Board will increase the size of the Board from 5 to 7 members to
accommodate the election of Messrs. Kravetz and Kluiber as Class III and Class
II directors respectively.

 

5.As a condition to the nomination of Messrs. Kravetz and Kluiber as directors
of the Company for the 2016 Annual Meeting both Messrs. Kravetz and Kluiber
agree to submit to the jurisdictions of the Nevada Gaming Commission and Nevada
Gaming Control Board, the Washington State Gambling Commission and the South
Dakota Commission on Gaming, herein after referred to the “Regulatory
Authorities” and shall provide all the information, without exception, to the
Regulatory Authorities and the Company including information requested in
background investigations, gaming applications, proxy statements or any other
required filings under applicable law and any information required in connection
with confirming independence or in satisfying compliance and legal obligations.

 

6.The Company will reimburse the Nominating Shareholders for their reasonable
and customary legal expenses relating to the Notice of Shareholders Nomination
and this Agreement.

 

7.Upon his election as a director, Shawn W. Kravetz shall be appointed to the
Corporate Governance and Nominating Committee of the Board of Directors of the
Company.

 

8.The Nominating Shareholders shall cause all voting securities of the Company
with respect to which they have voting power to be present for quorum purposes
and to vote at the 2016 Annual Meeting of Shareholders of the Company for all
directors nominated by the Board for election at the Shareholders Meeting and in
accordance with the recommendation of the Board on all other matters brought
before the meeting.

 

9.The Nominating Shareholders and Messrs. Kravetz and Kluiber shall comply with
all corporate governance, conflict of interest, confidentiality, stock ownership
and trading policies and guidelines of the Company as approved by the Board from
time to time.

 

10.The Company will announce this Agreement and the material terms thereof by
means of a press release issued at the time the Company files a Form 8-K with
the Securities and Exchange Commission announcing this Agreement. The Press
Release will be attached to the Form 8-K.

 



 1 

 

 

11.Each of the parties represents and warrants to the other party that:

 

(a)such party has all requisites company power and authority to execute and
deliver this Agreement and to perform its obligations hereunder;

 

(b)this Agreement has been duly and validly authorized, executed and delivered
by it and is a valid and binding obligation of such party, enforceable against
such party in accordance with its terms; and

 

(c)this Agreement will not result in a violation of any terms or conditions of
any agreements to which such person is a party or by which such party may
otherwise be bound, or of any law, rule, license, regulation, judgment, order or
decree governing or affecting such party.

 

12.As of the effective date, Esplanade beneficially owns 840,229 shares of
Common Stock, of the Company, of which it has the sole voting and dispositive
power; Novation is the beneficial owner of 1,000 shares of Common Stock of the
Company.

 

13.This Agreement contains the entire understanding of the parties with respect
to the subject matter hereof and may be amended only by an agreement in writing
executed by the parties hereto.

 

14.All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto shall
be in writing and shall be deemed validly given, made or served, if given by
overnight mail and email, when such overnight mail and email are transmitted to
the address and email address set forth below and appropriate confirmations are
received:

 



  If to the Company:     Nevada Gold & Casinos, Inc.     133 E. Warm Springs
Road, Suite 102     Las Vegas, NV 89119     Attention:  President    
Email:        mshaunnessy@nevadagold.com               With a copy to:    
Nevada Gold & Casinos, Inc.     133 E. Warm Springs Road, Suite 102     Las
Vegas, NV 89119     Attention:  General Counsel    
Email:        eeast@nevadagold.com               If to Esplanade or   Shawn W.
Kravetz:     Esplanade Capital Partners I LLC     One International Place, 14th
Floor     Boston, MA 02110     Attention:  Shawn W. Kravetz    
Email:        shawn@esplanadecaptial.com



 

 2 

 

 



  If to Novation   Companies, Inc.:     Novation Companies, Inc.     2114
Central Street, Suite 600     Kansas City, MO 64108     Attention:  Rodney E.
Schwatken     Email:        rodney.schwatken@novationcompanies.com              
If to Rudolph K Kluiber:     GRT Capital Partners     One Liberty Square, 11th
Floor     Boston, MA 02109     Attention:  Rudolph K. Kluiber    
Email:        rkluiber@grtcapital.com



 

15.If at any time subsequent to the date hereof, any provision of this Agreement
shall be held by any court of competent jurisdiction to be illegal, void or
unenforceable, such provision shall be of no force and effect, but the
illegality or unenforceability of such provision shall have not effect upon the
legality or enforceability of any other provision of this Agreement.

 

16.This Agreement may be executed in two or more counterparts, which together
shall constitute a single agreement.

 

17.This Agreement shall not be assignable by any of the parties to this
Agreement. This Agreement however, shall be binding on successors of the parties
hereto.

 

18.This Agreement is solely for the benefit of the parties hereto and is not
enforceable by any other person.

 

19.The parties hereto agree that if for any reason any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached, immediate and irreparable harm or injury would be caused for
which money damages would not be an adequate remedy. Accordingly, each party
agrees that in addition to other remedies the other party shall be entitled to
at law or equity, the other party shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement exclusively in the federal or state
courts located in Clark County in the Sate of Nevada. THIS AGREEMENT SHALL BE
GOVERNED IN ALL RESPECTS, INCLUDING, WITHOUT LIMITATION, VALIDITY,
INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE OF NEVADA APPLICABLE TO
CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN SUCH STATE WITHOUT GIVING
EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

 

20.Each of the parties hereto acknowledges that it has been represented by
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement.

 

 3 

 

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

  NEVADA GOLD & CASINOS, INC.             By:       Name: William J. Sherlock  
    Title: Chairman of the Board                         ESPLANADE CAPITAL
PARTNERS I LLC                       By:       Name: Shawn W. Kravetz      
Title: President and Chief Investment Officer
of Manager                         NOVATION COMPANIES, INC.             By:    
  Name:  Rodney E. Schwatken       Title: Chief Executive Officer   `          
                  Shawn W. Kravetz       Nominee                                
Rudolph K. Kluiber              Nominee  

 

 





 4 

